        Case 3:19-cv-07651-EMC Document 194 Filed 08/07/20 Page 1 of 7



 1 IRELL & MANELLA LLP
   Morgan Chu (SBN 70446)
 2 Benjamin W. Hattenbach (SBN 186455)
   Michael D. Harbour (SBN 298185)
 3 1800 Avenue of the Stars, Suite 900
   Los Angeles, California 90067-4276
 4 Telephone: (310) 277-1010
   Facsimile: (310) 203-7199
 5 Email: mchu@irell.com
   Email: bhattenbach@irell.com
 6 Email: mharbour@irell.com

 7 A. Matthew Ashley (SBN 198235)
   Olivia Weber (SBN 319918)
 8 840 Newport Center Drive, Suite 400
   Newport Beach, California 92660-6324
 9 Telephone: (949) 760-0991
   Facsimile: (949) 760-5200
10 Email: mashley@irell.com
   Email: oweber@irell.com
11
   Counsel for Defendants
12 FORTRESS INVESTMENT GROUP LLC,
   FORTRESS CREDIT CO. LLC,
13 VLSI TECHNOLOGY LLC

14                                  UNITED STATES DISTRICT COURT

15                                 NORTHERN DISTRICT OF CALIFORNIA

16 INTEL CORPORATION and APPLE INC.,               Case No. 3:19-cv-07651-EMC

17                   Plaintiffs,                   DEFENDANTS’ JOINT MOTION AND
                                                   [PROPOSED] ORDER TO EXTEND
18              v.                                 DEFENDANTS’ DEADLINES TO
                                                   RESPOND TO THE FIRST AMENDED
19 FORTRESS INVESTMENT GROUP LLC,                  COMPLAINT AND SET A BRIEFING
   FORTRESS CREDIT CO. LLC, UNILOC                 SCHEDULE
20 2017 LLC, UNILOC USA, INC., UNILOC
   LUXEMBOURG S.A.R.L., VLSI
21 TECHNOLOGY LLC, INVT SPE LLC,
   INVENTERGY GLOBAL, INC., IXI IP, LLC,
22 and SEVEN NETWORKS, LLC,

23                   Defendants.

24

25

26

27

28
                                                             DEF. MOTION AND [PROPOSED] ORDER TO EXTEND
                                                                    DEADLINES AND SET BRIEFING SCHEDULE
                                                                                  Case No. 3:19-cv-07651-EMC
     10866156
        Case 3:19-cv-07651-EMC Document 194 Filed 08/07/20 Page 2 of 7



 1              Pursuant to Civil Local Rules 6-1 and 6-3, Defendants1 respectfully move the Court to set

 2 October 6, 2020 as the deadline to respond to plaintiffs Intel Corporation’s and Apple Inc.’s

 3 (collectively, “Plaintiffs”) sealed amended complaint (the “FAC”), and to set a corresponding

 4 briefing schedule commensurate with the time proportions identified in Local Rule 7-3.

 5 Defendants’ responses are currently due on August 18, 2020. Weber Decl. ¶ 2. For the reasons

 6 set forth below, Defendants’ request for a seven-week extension is appropriate given the length of

 7 the FAC, the breadth of Plaintiffs’ allegations, and the need to coordinate among numerous

 8 separately represented parties.

 9                          MEMORANDUM OF POINTS AND AUTHORITIES

10              On August 4, 2020, Plaintiffs filed a 132-page FAC, consisting of more than 450

11 paragraphs, alleging antitrust and unfair competition claims against half a dozen separately-

12 represented groups of Defendants. Dkt. 192. The FAC is more than twice as long as Plaintiffs’

13 original complaint, and the parties previously stipulated to, and the Court approved, ten weeks to

14 respond to the original complaint. See Dkt. 1; Dkt. 75. Moreover, Defendants have not even seen

15 the full FAC yet because it was filed under seal, and Plaintiffs have conditioned service of the

16 unredacted FAC on Defendants’ agreement that only outside counsel can see the redacted

17 material. Weber Decl. ¶ 3, Ex. A. Because this would prevent Defendants’ clients from viewing

18 the entirety of the allegations against them, Defendants are still considering whether to assent to

19 Plaintiffs’ attempted unilateral imposition of outside counsel’s eyes only status for portions of the
20 FAC.

21              Given the above, Defendants’ respectfully request an extension of seven weeks, for a total

22 of nine weeks, to respond to the FAC. This extension will provide Defendants with the

23 opportunity to adequately address Plaintiffs’ voluminous allegations which, just by way of

24 example, include more than a dozen new purported antitrust “markets.” It will also give

25 Defendants sufficient time to coordinate regarding a joint response, thereby saving the Court and

26

27              1
           Fortress Investment Group LLC, Fortress Credit Co. LLC, Uniloc 2017 LLC, Uniloc
   USA, Inc., Uniloc Luxembourg S.a.r.l., VLSI Technology LLC, Inventergy Global, Inc., INVT
28 SPE LLC, IXI IP, LLC, and Seven Networks, LLC.
                                                                       DEF. MOTION AND [PROPOSED] ORDER TO EXTEND
                                                                              DEADLINES AND SET BRIEFING SCHEDULE
                                                                                            Case No. 3:19-cv-07651-EMC
     10866156                                          -1-
        Case 3:19-cv-07651-EMC Document 194 Filed 08/07/20 Page 3 of 7



 1 the parties from the burden of having to address multiple responsive pleadings. The extension will

 2 not prejudice Plaintiffs in any way, and Defendants are willing to give Plaintiffs the same

 3 extension to file their oppositions.

 4              Defendants regret burdening the Court with this motion, but despite their best efforts, they

 5 have been unable to reach a resolution with Plaintiffs. Weber Decl. ¶ 4, Ex. A. In response to

 6 Defendants’ request for a seven-week extension, Plaintiffs offered a two-week extension and then

 7 a three-week extension in response to further negotiations. Id. The Parties were unable to reach a

 8 compromise that Defendants believe is sufficient in light of the considerations outlined above. Id.

 9 Because Defendants did not want to further delay given the upcoming deadlines, they filed the
10 present motion. Id.

11              Defendants accordingly respectfully request that the Court extend Defendants’ deadlines to

12 file responsive pleadings to the FAC by seven-weeks until October 6, 2020. In the alternative,

13 Defendants respectfully request a five-week extension until September 22, 2020, or, at the very

14 least, the three-week extension to September 8, 2020, as offered by Plaintiffs. Should Defendants

15 file a responsive motion(s), Plaintiffs could receive the same extension for their opposition(s), and

16 Defendants’ reply(ies) would be extended by half the length of the extension for the opposition

17 papers, as is the case under Local Rule 7-3.

18 Dated: August 7, 2020                                  Respectfully submitted,

19                                                        IRELL & MANELLA LLP

20
                                                          By: /s/ A. Matthew Ashley
21                                                            A. Matthew Ashley
                                                              Counsel for Defendants
22                                                            FORTRESS INVESTMENT GROUP LLC,
                                                              FORTRESS CREDIT CO. LLC,
23                                                            VLSI TECHNOLOGY LLC
24
                                                              /s/ Christopher A. Seidl
25                                                            Christopher A. Seidl (pro hac vice)
                                                              CSeidl@RobinsKaplan.com
26                                                            ROBINS KAPLAN LLP
                                                              800 LaSalle Avenue, Suite 2800
27                                                            Minneapolis, MN 55402
                                                              Telephone: 612 349 8468
28                                                            Facsimile: 612 339-4181
                                                                         DEF. MOTION AND [PROPOSED] ORDER TO EXTEND
                                                                                DEADLINES AND SET BRIEFING SCHEDULE
                                                                                              Case No. 3:19-cv-07651-EMC
     10866156                                           -2-
        Case 3:19-cv-07651-EMC Document 194 Filed 08/07/20 Page 4 of 7



 1                                              Counsel for Defendants
                                                INVT SPE LLC
 2                                              INVENTERGY GLOBAL, INC.

 3
                                                /s/ Jason D. Cassady
 4                                              Jason D. Cassady (pro hac vice)
                                                jcassady@caldwellcc.com
 5                                              CALDWELL CASSADY & CURRY
                                                2121 N. Pearl Street, Suite 1200
 6                                              Dallas, TX 75201
                                                Telephone: 214 888-4841
 7                                              Facsimile: 214-888-4849
                                                Counsel for Defendant
 8                                              IXI IP, LLC

 9
                                                /s/ James J. Foster
10                                              James J. Foster
                                                jfoster@princelobel.com
11                                              PRINCE LOBEL TYE LLP
                                                One International Place, Suite 3700
12                                              Boston, MA 02110
                                                Telephone: 617 456-8022
13                                              Facsimile: 617 456-8100
                                                Counsel for Defendant
14                                              UNILOC 2017 LLC

15
                                                /s/ Daniel. R. Shulman
16                                              Daniel R. Shulman (pro hac vice)
                                                dan@shulmanbuske.com
17                                              SHULMAN & BUSKE PLLC
                                                126 North Third Street, Suite 402
18                                              Minneapolis, MN 55401
                                                Telephone: 612 870 7410
19                                              Counsel for Defendants
                                                UNILOC LUXEMBOURG S.A.R.L.
20                                              UNILOC USA, INC

21
                                                /s/ Dean C. Eyler
22                                              Dean C. Eyler (pro hac vice)
                                                dean.eyler@lathropgpm.com
23                                              LATHROP GPM LLP
                                                500 IDS Center
24                                              80 South 8th Street
                                                Minneapolis, MN 55402
25                                              Telephone: 612 632-3335
                                                Facsimile: 612 632-4000
26                                              Counsel for Defendants
                                                UNILOC LUXEMBOURG S.A.R.L.
27                                              UNILOC USA, INC

28
                                                /s/ Samuel F. Baxter
                                                          DEF. MOTION AND [PROPOSED] ORDER TO EXTEND
                                                                 DEADLINES AND SET BRIEFING SCHEDULE
                                                                               Case No. 3:19-cv-07651-EMC
     10866156                             -3-
        Case 3:19-cv-07651-EMC Document 194 Filed 08/07/20 Page 5 of 7



 1                                              Samuel F. Baxter (pro hac vice)
                                                sbaxter@mckoolsmith.com
 2                                              John Briody (pro hac vice)
                                                jbriody@mckoolsmith.com
 3                                              MCKOOL SMITH
                                                104 East Houston, Suite 100
 4                                              Marshall, TX 75670
                                                Telephone: 903 923-9001
 5                                              Facsimile: 903 923-9099

 6                                              One Manhattan West
                                                395 9th Avenue, 50th Floor
 7                                              New York, NY 10001-8603
                                                Telephone: 212.402.9438
 8                                              Counsel for Defendant
                                                SEVEN NETWORKS, LLC
 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                          DEF. MOTION AND [PROPOSED] ORDER TO EXTEND
                                                                 DEADLINES AND SET BRIEFING SCHEDULE
                                                                               Case No. 3:19-cv-07651-EMC
     10866156                             -4-
        Case 3:19-cv-07651-EMC Document 194 Filed 08/07/20 Page 6 of 7



 1                                                   ORDER

 2              Having considered the parties’ submissions, the record, and the applicable law, the Court

 3 GRANTS Defendants’ motion to extend Defendants’ deadlines to respond to the FAC and set a

 4 briefing schedule. If Defendants file motions to dismiss and/or strike, Plaintiffs have until

 5 December 8, 2020 to file their opposition brief(s) and Defendants have until January 8, 2020 to

 6 file their reply brief(s).

 7

 8 DATED:
                                                             The Honorable Edward M. Chen
 9                                                           United States District Judge

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                                        DEF. MOTION AND [PROPOSED] ORDER TO EXTEND
                                                                               DEADLINES AND SET BRIEFING SCHEDULE
                                                                                             Case No. 3:19-cv-07651-EMC
     10866156                                          -5-
        Case 3:19-cv-07651-EMC Document 194 Filed 08/07/20 Page 7 of 7



 1                                          ECF ATTESTATION

 2              I, Olivia Lauren Weber, am the ECF user whose ID and password are being used to file

 3 DEFENDANTS’ JOINT MOTION AND [PROPOSED] ORDER TO EXTEND DEFENDANTS’

 4 DEADLINES TO RESPOND TO THE FIRST AMENDED COMPLAINT AND SET A

 5 BRIEFING SCHEDULE. I hereby attest that I received authorization to insert the signatures

 6 indicated by a conformed signature (/s/) within this e-filed document.

 7                                                     By: /s/ Olivia Lauren Weber
                                                           Olivia Lauren Weber
 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                                     DEF. MOTION AND [PROPOSED] ORDER TO EXTEND
                                                                            DEADLINES AND SET BRIEFING SCHEDULE
                                                                                          Case No. 3:19-cv-07651-EMC
     10866156                                         -6-
